STOCK OPTION AGREEMENT, made as of the 12th day of August, 2014, between
KINGSTONE COMPANIES, INC., a Delaware corporation (the “Company”), and BARRY B.
GOLDSTEIN (the “Optionee”).
___________________


WHEREAS, simultaneously herewith, the Company and the Optionee are entering into
Amendment No. 5, dated as of the date hereof, to the Employment Agreement, dated
October 16, 2007, between the Company and the Optionee (the “Employment
Agreement”);


WHEREAS, the Company desires to provide to the Optionee an additional incentive
to promote the success of the Company; and


WHEREAS, capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Employment Agreement.


NOW, THEREFORE, in consideration of the foregoing, the Company hereby grants to
the Optionee the right and option to purchase shares of Common Stock of the
Company under and pursuant to the terms and conditions of the Company’s 2014
Equity Participation Plan (the “Plan”) and upon and subject to the following
terms and conditions:


1. GRANT OF OPTION.  The Company hereby grants to the Optionee the right and
option (the “Option”) to purchase up to Fifty Thousand (50,000) shares of Common
Stock of the Company (the “Option Shares”) during the period commencing on
August 12, 2017 and terminating at 5:00 P.M. on August 12, 2019.


2. NATURE OF OPTION.  The Option is not intended to meet the requirements of
Section 422 of the Internal Revenue Code of 1986, as amended, relating to
“incentive stock options”.


3. EXERCISE PRICE.  The exercise price of each of the Option Shares shall be Six
Dollars and Seventy-Three Cents ($6.73) (the “Exercise Price”).  The Company
shall pay all original issue or transfer taxes on the exercise of the Option.


4. EXERCISE OF OPTION.  The Option shall be exercised in accordance with the
provisions of the Plan.  Pursuant to Section 13 of the Plan, the Optionee shall
have the right to exercise the Option, in whole or in part, by having the
Company reduce the number of Option Shares otherwise issuable by a number of
shares having a fair market value (as defined in the Plan) equal to the Exercise
Price of the Option being exercised.  As soon as practicable after the receipt
of notice of exercise and payment of the Exercise Price as provided for in the
Plan, the Company shall tender to the Optionee a certificate issued in the
Optionee’s name evidencing the number of Option Shares covered thereby.




 
 

--------------------------------------------------------------------------------

 


5. TRANSFERABILITY.  The Option shall not be transferable other than by will or
the laws of descent and distribution and, during the Optionee’s lifetime, shall
not be exercisable by any person other than the Optionee.


6. TERMINATION OF EMPLOYMENT.  (a)  In the event, during the Term and within
eighteen (18) months subsequent to a Change of Control, the Optionee’s
employment is terminated by the Company other than for Cause or by the Optionee
for Good Reason, then, in the event the Option has not yet vested as of the
termination date in accordance with Paragraph 1 hereof, it shall become
immediately exercisable and shall remain exercisable until the first anniversary
of the termination date notwithstanding such termination of employment.


(b)           In the event, during the Term, the Optionee’s employment is
terminated by the Company other than for Cause or by the Optionee for Good
Reason (whether subsequent to a Change of Control or otherwise), then, in the
event the Option has vested as of the termination date in accordance with
Paragraph 1 hereof, it shall remain exercisable until the first anniversary of
the termination date notwithstanding such termination of employment.


7. SHAREHOLDER APPROVAL.  Notwithstanding anything herein to the contrary, the
exercisability of the Option is subject to the approval of the Plan by the
shareholders of the Company as provided for therein (“Shareholder
Approval”).  In the event Shareholder Approval is not obtained within one year
of the date hereof, the Option shall become null and void.


8. INCORPORATION BY REFERENCE.  The terms and conditions of the Plan are hereby
incorporated by reference and made a part hereof.


9. NOTICES.  Any notice or other communication given hereunder shall be deemed
sufficient if in writing and hand delivered or sent by registered or certified
mail, return receipt requested, addressed to the Company, 15 Joys Lane,
Kingston, New York 12401, Attention: Chief Financial Officer and to the Optionee
at the address indicated below.  Notices shall be deemed to have been given on
the date of hand delivery or mailing, except notices of change of address, which
shall be deemed to have been given when received.


10. BINDING EFFECT.  This Stock Option Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective legal representatives,
successors and assigns.


11. ENTIRE AGREEMENT.  This Stock Option Agreement, together with the Plan,
contains the entire understanding of the parties hereto with respect to the
subject matter hereof and may be modified only by an instrument executed by the
party sought to be charged.


12. GOVERNING LAW.  This Stock Option Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, excluding
choice of law rules thereof.


 
2

--------------------------------------------------------------------------------

 
13. EXECUTION IN COUNTERPARTS. This Stock Option Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but both of which
together shall constitute one and the same instrument.


14. FACSIMILE AND EMAIL SIGNATURES.  Signatures hereon which are transmitted via
facsimile or email shall be deemed original signatures.


15. INTERPRETATION; HEADINGS.  The provisions of this Stock Option Agreement
shall be interpreted in a reasonable manner to give effect to the intent of the
parties hereto.  The headings and captions under sections and paragraphs of this
Stock Option Agreement are for convenience of reference only and do not in any
way modify, interpret or construe the intent of the parties or affect any of the
provisions of this Stock Option Agreement.


[Remainder of page intentionally left blank.  Signature page follows.]
 
 
 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Stock Option Agreement as of
the day and year first above written.


KINGSTONE COMPANIES, INC.




By:_________________________________
      Victor Brodsky
      Chief Financial Officer


____________________________________
Signature of Optionee




Barry B. Goldstein                                                           
Name of Optionee




__________________________________
Address of Optionee